Citation Nr: 0943296	
Decision Date: 11/13/09    Archive Date: 11/25/09	

DOCKET NO.  08-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active honorable service from December 1943 
to February 1946 and other than honorable service from 
February 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas.  A review of the evidence reveals that by 
rating decision dated in April 2006, service connection for 
depression with anxiety and insomnia was denied.  In a 
statement received in June 2006, the Veteran indicated he was 
submitting a new claim for service connection for 
"depression, anxiety, PTSD."  The RO subsequently considered 
this as a new claim for service connection for PTSD.  In view 
of the foregoing, and particularly in light of the recent 
decision of Clemens v. Shinseki, No. 07-558 (Feb. 17, 2009), 
in which it was determined the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be accomplished by the claimant's description of 
the claim, reported symptoms, and other information of 
record, the Board considers the claim to be as styled on the 
title page.  

This case has been advanced on the Board's docket for good 
cause shown.


FINDINGS OF FACT

1.  The medical evidence of record includes a psychiatric 
diagnosis of PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.  






CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability, namely PTSD, are reasonably met.  
38 U.S.C.A. §§ 1110, 1154, 5103 (a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5.126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes 
that there has been essential compliance with the mandates of 
the VCAA throughout the course of the appeal.

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing a condition in accordance with the provisions of 
Section 4.125 (a); a link, established by medical evidence, 
between current symptoms and an in service stressor; and 
credible supporting evidence that the claimed in service 
stressor occurred.  38 C.F.R. § 3.303(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board address its reasons for judging 
evidence favorable to the Veteran).  

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

While more specific information concerning the stressor 
experiences the Veteran has reported having had in service 
would be desirable, the Board finds that there is adequate 
evidence of record with which to make a decision at this 
time.  At the time of separation from service, the Veteran 
was in the 3778th Quartermaster Truck Company and research 
has reflected that the Veteran's unit participated in the 
Battle of Leyte Gulf which involved four major naval battles 
and has been reported as being the first battle in which 
Japanese aircraft carried out organized Kamikaze attacks.  
Independent research attempting to verify the Veteran's 
claimed stressor, 
particularly the casualty of a specific individual, has not 
been successful, in part, due to the fact that the veteran's 
service records were destroyed by fire.  However, the Board 
finds no reason to question the Veteran's credibility with 
regard to its description of his stressors.

The Veteran has a current diagnosis of PTSD and a private 
physician has stated that in her opinion, the Veteran has 
PTSD attributable to his experiences in World War II.  She 
noted the Veteran was currently exhibiting numerous symptoms 
associated with PTSD.  Reports of VA outpatient visits of 
record include various psychiatric diagnoses, including PTSD 
and a depressive disorder.  The Board finds there is 
supporting reports of treatment and evaluation of the Veteran 
in the past several years.  Accordingly, the Board finds that 
the Veteran has PTSD that is related to his experiences while 
serving with the Navy in the Pacific Ocean during World War 
II.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, mainly PTSD, is allowed.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


